DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: sensor means(also noting defined structure of the sensor) in claims 1-4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over French reference(2741807) taken together with Rosener et al(7651077).
	French reference teaches an emanation device in figure 1 comprising a housing(upper casing) adapted to receive a container of fluid(container of fluid mounted on support 2), emanation means(fan 3) adapted to emanate in use the fluid.  French reference is silent as to sensor means provided by at least one motion sensor and/or at least one odour sensor means, and a controller in communication with the sensor means and the emanation means, wherein the controller is adapted to analyze the input from the sensor means, make a determination of the quantity of fluid to be emanated in response to the input, and instruct the emanation means to emanate the determined quantity of fluid.  Rosener et al teaches an emanation device in figure 5a including a motion sensor(502), and a controller in communication with the motion sensor and a fan(306), wherein the controller is adapted to analyze the input from the sensor means, make a determination of the quantity of fluid to be emanated in response to the input, and instruct the emanation means to emanate the determined quantity of fluid(column 9 lines 57-63; column 10 lines 46-58).  It would have been obvious to someone of ordinary skill in the art at the time of the invention to provide a motion sensor and controller for the emanation device of French reference, wherein the controller works in 
	French reference taken together with Rosener further teaches wherein the controller is operative to provide an increased amount of emanation of fluid in response to the input from the sensor means informing the controller of an increased amount of movement in the vicinity of the device. French reference taken together with Rosener further teaches wherein the input from the sensor means is analyzed by the controller relative to one or more base levels.  French reference taken together with Rosener further teaches wherein the base level is a predetermined value that is stored by the controller. French reference taken together with Rosener further teaches wherein the motion sensor means is provided in the form of at least one of an infrared sensor, a laser sensor, and a sound sensor.  
Claims 2,14,15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over French reference(2741807) taken together with Rosener et al(7651077).
French reference teaches an emanation device in figure 1 comprising a housing(upper casing) adapted to receive a container of fluid(container of fluid mounted on support 2), emanation means(fan 3) adapted to emanate in use the fluid.  French reference is silent as to sensor means provided by at least one motion sensor and/or at least one odour sensor means, and a controller in communication with the sensor means and the emanation means, wherein the controller is adapted to analyze the input from the sensor means and control the emanation means to emanate the determined amount of fluid.  Rosener et al teaches an emanation device in figure 5a including a 
French reference taken together with Rosener further teaches wherein the controller is operative to provide an increased amount of emanation of fluid in response to the input from the sensor means informing the controller of an increased amount of movement in the vicinity of the device.  French reference taken together with Rosener further teaches wherein the input from the sensor means is analyzed by the controller relative to one or more base levels. 
Claims 3,16,17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over French reference(2741807) taken together with Rosener et al(7651077).
French reference teaches an emanation device in figure 1 comprising a housing(upper casing) adapted to receive a container of fluid(container of fluid mounted on support 2), emanation means(fan 3) adapted to emanate in use the fluid.  French reference is silent as to sensor means provided by at least one motion sensor and/or at least one odour sensor means, and a controller in communication with the sensor means and the emanation means, wherein the controller is adapted to control the emanation means to emanate fluid only when the controller has received an input from 
French reference taken together with Rosener further teaches wherein the controller is operative to provide an increased amount of emanation of fluid in response to the input from the sensor means informing the controller of an increased amount of movement in the vicinity of the device.  French reference taken together with Rosener further teaches wherein the input from the sensor means is analyzed by the controller relative to one or more base levels. 

Allowable Subject Matter
Claims 4,11-13,18,19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 recites “ a housing adapted to receive at least two separate fluid sources, sensor means provided by at least one motion sensor and/or at least one  allowed.

Claims 9.10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pedrotti et al(7341698) teaches an emanation device for plugging into a wall socket, including a housing adapted to receive a bottle of substance to be evaporated, a 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159.  The examiner can normally be reached on Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROBERT A HOPKINS/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             
August 16, 2021